 

EXHIBIT 10.08

 

October 11, 2002

 

Mr. Fritz E. Freidinger

1001 Glenwood Lane

Glenview, Illinois 60025

 

Dear Fritz:

 

On behalf of Heidrick & Struggles, Inc., I am pleased to confirm the terms of
your employment.

 

1. Start Date. You will commence employment on December 2, 2002.

 

2. Title. You will serve as General Counsel reporting to the Chief Executive
Officer of Heidrick & Struggles International, Inc. (the “Company”), and you
will be located in the Company’s corporate offices in Chicago. At the request of
the Chief Executive Officer, you will also serve as Secretary.

 

3. Base Salary. You will receive a monthly base salary of $16,666.66, which is
$200,000.00 annually, subject to review on a 24-month basis.

 

4. Target Bonus. You will participate in the Company’s Management Incentive Plan
(Tier II); accordingly, your target bonus for 2003 will be $125,000 to be paid
in March 2004. Your bonus for 2002 will be 50% of base salary (prorated based on
months of service in 2002) and will be paid when bonuses are paid to management
in March 2003. Bonuses (other than your 2002 bonus) are discretionary and are
not earned until approved by the Compensation Committee and/or Board of
Directors of the Company and, subject to the provisions of the Change in Control
Severance Plan, will be payable only if you are in the Company’s employ on the
regular bonus payment date. See attached for a description of the Management
Incentive Plan.

 

5. Other Plans. You will be entitled to participate in other management
compensation plans, including the Management Stock Option Plan, the Change in
Control Severance Plan at Tier II and the Severance Pay Plan as a Key Employee.
In 2003, subject to the approval of the Compensation Committee of the Board of
Directors, the

 



--------------------------------------------------------------------------------

Mr. Fritz E. Freidinger

October 11, 2002

Page 2

 

Company will grant you options to purchase 8,000 shares of the Company’s common
stock under the Management Stock Option Plan.

 

6. Sign-on Arrangements.

 

Cash. The Company will pay you a $30,000 sign-on bonus, less necessary
deductions and withholdings, within your first 30 days of employment. If you
resign from the Company’s employ within one (1) year of the receipt of your
sign-on bonus, you will pay Heidrick & Struggles, Inc., on demand, the full
amount of the sign-on bonus. If the Company terminates your employment for any
other reason than Cause, or if you resign for “Good Reason” (see below), you
will not be obligated to repay the sign-on bonus.

 

Options. The Company will grant to you an option to purchase 5,000 shares of
Heidrick & Struggles International, Inc. common stock as soon as
administratively feasible after you commence employment. The options will be
granted at the closing price of the common stock as reported on NASDAQ on the
day on which you commence employment or the first trading day thereafter, will
vest at the rate of one-third on each of the first, second and third
anniversaries of the date of grant and will have a term of 5 years from the date
of grant.

 

The term “Cause” shall mean (a) fraud, or the embezzlement or misappropriation
of funds or property of the Company or any of its affiliate by you, the
conviction of, or the entrance of a plea of guilty or nolo contendere by you, to
a felony, or a crime involving moral turpitude; (b) neglect, misconduct or
willful malfeasance which is materially injurious to the Company or any of its
affiliates; or (c) willful failure or refusal to perform your duties, or a
willful, material breach of contract.

 

The term “Good Reason” shall mean a change in the location of your principal
place of employment more than 50 miles in radius from its initial location
without your approval.

 

7. Benefits. You will be eligible to participate in the Company’s benefit
programs and will receive a detailed guide shortly after your starting date. The
Company’s benefit programs include group health and life/AD&D insurance,
long-term disability, short-term disability salary continuation, time-off
benefits (vacation, paid holidays, paid sick time), the Flexible Spending
Account and the Heidrick & Struggles, Inc. 401(k) Profit-Sharing and Retirement
Plan. The Company’s benefit programs, bonus programs and policies are reviewed
from time to time by Company management and may be modified, amended, or
terminated at any time.



--------------------------------------------------------------------------------

Mr. Fritz E. Freidinger

October 11, 2002

Page 3

 

8. Expenses. You will also be eligible to participate in the Company’s Physical
Examination and Financial Planning Program. The Company will reimburse you for
all of your business expenses in accordance with its policies.

 

9. Confidentiality. Your employment with the Company under this Agreement
necessarily involves your access to and understanding of certain trade secrets
and confidential information pertaining to the business of the Company and its
affiliates. During the term of your employment with the Company and thereafter,
you will not, directly or indirectly, without the prior written consent of the
Company, disclose or use for the benefit of any person, corporation or other
entity, or for yourself any and all files, trade secrets or other confidential
information concerning the internal affairs of the Company and its affiliates,
including, but not limited to, information pertaining to its clients, services,
products, earnings, finances, operations, methods or other activities; provided,
however, that the foregoing shall not apply to information which is of public
record or is generally known, disclosed or available to the general public or
the industry generally (other than as a result of your breach of this covenant).
Notwithstanding the foregoing, you may disclose such information as is required
by law during any legal proceeding or to your personal representatives and
professional advisers and, with respect to such personal representatives and
professional advisers, you shall inform them of your obligations hereunder and
take all reasonable steps to ensure that such professional advisers do not
disclose the existence or substance thereof. Further, you shall not, directly or
indirectly, remove or retain, and upon termination of employment for any reason
you shall return to the Company, any records, computer disks, computer
printouts, business plans or any copies or reproductions thereof, or any
information or instruments derived therefrom, arising out of or relating to the
business of the Company and its affiliates or obtained as a result of your
employment by the Company.

 

10. Non-Solicitation/Non-Competition. During the term of your employment with
the Company and for a period of six-months after the termination of your
employment with the Company, you shall not (i) become an employee of or
consultant to any principal competitor of the Company in substantially the same
function as your employment with the Company or its affiliates in the
twelve-months prior to termination of your employment or (ii) directly or
indirectly solicit or hire, or assist any other person in soliciting or hiring,
any employee of the Company or its affiliates (as of your termination of
employment with the Company) or any person who, as of such date, was in the
process of being recruited by the Company or its affiliates, or induce any such
employee to terminate his or her employment with the Company or its affiliates.



--------------------------------------------------------------------------------

Mr. Fritz E. Freidinger

October 11, 2002

Page 4

 

11. Other Legal Matters.

 

You will be an “employee at will” unless or until you and the Company otherwise
agree in writing. The purpose of this arrangement is to permit either of us to
terminate employment and compensation at any time with or without Cause or Good
Reason, except for such period of notice as may be expressly provided in writing
under written Company employment policies in effect at the time of such
termination. Your initial and continuing employment will be subject to your
having the ability to work legally in the United States.

 

You have advised the Company that your execution and performance of the terms of
this Agreement do not and will not violate any other agreement binding on you or
the rights of any third parties and you understand that in the event this advice
is not accurate the Company will not have any obligation to you under this
Agreement.

 

This letter agreement contains our entire understanding and can be amended only
in writing and signed by you and the Chief Human Resources Officer. You
specifically acknowledge that no promises or commitments have been made to you
that are not set forth in this letter.

 

Any controversy or claim arising out of or relating to this agreement or for the
breach thereof, or your employment, including without limitation any statutory
claims (for example, claims for discrimination including but not limited to
discrimination based on race, sex, sexual orientation, religion, national
origin, age, marital status, handicap or disability; and claims relating to
leaves of absence mandated by state or federal law), breach of any contract or
covenant (express or implied), tort claims, violation of public policy or any
other alleged violation of statutory, contractual or common law rights (and
including claims against the Company’s officers, directors, employees or agents)
if not otherwise settled between the parties, shall be conclusively settled by
arbitration to be held in New York, New York, in accordance with the American
Arbitration Association’s Employment Dispute Resolution Rules (the “Rules”).
Arbitration shall be the parties’ exclusive remedy for any such controversies,
claims or breaches. The parties agree they shall not seek any award for punitive
damages for any claims they may have under this Agreement. The parties also
consent to personal jurisdiction in New York, New York with respect to such
arbitration. The award resulting from such arbitration shall be final and
binding upon both parties. Judgment upon said award may be entered in any court
having jurisdiction.



--------------------------------------------------------------------------------

Mr. Fritz E. Freidinger

October 11, 2002

Page 5

 

You and the Company hereby waive the right to pursue any claims, including but
not limited to employment termination—related claims, through civil litigation
outside the arbitration procedures of this provision, unless otherwise required
by law. You and the Company each have the right to be represented by counsel
with respect to arbitration of any dispute pursuant to this paragraph. The
arbitrator shall be selected by agreement between the parties, but if they do
not agree on the selection of an arbitrator within 30 days after the date of the
request for arbitration, the arbitrator shall be selected pursuant to the Rules.

 

In the event of any arbitration hereunder, the parties agree each shall bear its
or his own attorneys’ fees and costs associated with or arising from such
arbitration or other proceeding.

 

Yours sincerely,

/s/    Kevin J. Smith

--------------------------------------------------------------------------------

Kevin J. Smith

Chief Financial Officer

 

 

Enclosures

 

Cc: Piers Marmion

Knox Millar

Kathy Jensen Watts

 

I hereby accept the terms and conditions of employment as outlined above:

 

/s/    Fritz E. Freidinger

     

10-21-2002

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Fritz E. Freidinger       Date